Exhibit 10.41

AMENDMENT NO. 1

This Amendment No. 1 (this “Amendment”) is effective as of June 15, 2007, by and
between Hoku Scientific, Inc., a Delaware corporation (“HOKU”), and Spire
Corporation, a Massachusetts corporation (“SPIRE”). HOKU (also known as “Buyer”)
and SPIRE (also known as “Seller”) are each a “Party” and together the “Parties”
to this Amendment.

RECITALS

WHEREAS, HOKU and SPIRE are parties to that certain Purchase and Sale Agreement
dated as of October 13, 2006 (the “Agreement”) pursuant to which HOKU agreed to
purchase from SPIRE, and SPIRE agreed to sell to HOKU certain Products (as
defined therein) for use in the manufacture of photovoltaic modules;

WHEREAS, on our about October 17, 2006, HOKU paid to SPIRE approximately
$703,920 (the “Down Payment”) pursuant to Section 4(a) of the Agreement;

WHEREAS, the Products were required to be delivered to HOKU Ex Works
Massachusetts and Japan on or before May 31, 2007;

WHEREAS, the Products have not yet been delivered to HOKU; and

WHEREAS, the Parties desire to amend the Agreement as set forth herein:

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and for the mutual promises made herein, HOKU and
SPIRE agree as follows:

AGREEMENT

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.

2. Reduction of Services. HOKU hereby agrees to waive all installation, training
and process training services that SPIRE is required to perform pursuant to the
Agreement, including, without limitation, the three (3) weeks of training at
SPIRE’s Bedford, Massachusetts facility pursuant to Section 5(b) of the
Agreement, the installation services at HOKU’s Kapolei, Hawaii facility pursuant
to Section 5(b) of the Agreement, and the training services at HOKU’s Kapolei,
Hawaii facility pursuant to Section 7(c) of the Agreement.

3. Reduction of Purchase Price. In exchange for HOKU’s agreement to waive the
services pursuant to Section 2 above, SPIRE hereby agrees to reduce the net
purchase price for the equipment by One Hundred Twenty-five Thousand Dollars
($125,000), such that the total purchase price pursuant to Section 4 of the
Agreement is reduced to One Million Eight Hundred Eighty-six Thousand Two
Hundred Dollars ($1,886,200), Ex Works Spire Corporation, Bedford,
Massachusetts, USA and Okazaki, Japan.

4. Provisions of the Agreement Rendered Void. The Parties agree that Article 7
of the Agreement is hereby rendered null and void and is without effect.

5. Amendment of Article 5.b. The Parties agree that Article 5.b shall be amended
and restated in its entirety to read as follows:

b. Performance: Seller shall make delivery in full of the of the Products,
including all Product components in accordance with standard industry practices,
using its best efforts in accordance with the shipment schedule in Article 3.
Every deliverable component shall be new; with high

 

HOKU Initials & Date: DS     SPIRE Initials & Date: RWLF



--------------------------------------------------------------------------------

quality workmanship, good quality; free of any design defects that may inhibit
the smooth operation; and which satisfies the purpose of this Agreement. Each
unit of deliverable equipment shall correspond to the specifications attached as
Attachment A; be accompanied by a standard spare parts package which shall be
defined by Seller prior to Ex- Works shipment; and be subject to a limited
warranty as specified elsewhere in Article 8 of this Agreement.

All of the Products and related components delivered by the Seller shall be
packed using new and strong packaging appropriate for shipping, transportation,
loading and unloading. According to the requirements of each unit of equipment
and any other items included with them, the Seller shall, consistent with
accepted industry standards, supply any protection necessary to protect such
equipment and other items from humidity, water, rust, erosion, or any other
environmental factor which may damage the equipment or other items, and to
insure that the Products arrive at the Buyer’s site safe and intact.

Each package, box or crate shall include the following documents:

1. Two copies of a detailed packing list;

2. Two copies of quality certificated;

3. Operation, service and repair manuals

4. Spare parts list;

5. Two copies of assembly drawing as required for routine repair and
maintenance.

6. Amendment of Article 5.c. The Parties agree that Article 5.c shall be amended
and restated in its entirety to read as follows:

c. Performance Period: The period of performance shall commence when the
conditions precedent as described above are met and shall conclude with the
delivery of the Products Ex Works Bedford / Okazaki shipment, and transferring
custody of the Products to a carrier and/or agent for carrier named by Buyer.

7. Elimination of Letter of Credit Requirement. SPIRE hereby waives any and all
requirements that HOKU establish a letter of credit, including, without
limitation, HOKU’s obligations pursuant to Section 4(b) and Exhibit #1 of the
Agreement.

8. Payment Terms. HOKU shall make a telegraphic transfer payment to Spire for
the balance due based upon Spire’s invoice, in the amount of One Million One
Hundred Eighty Two Thousand Two Hundred Eighty Dollars ($1,182,280.00) less any
penalties due to HOKU as a result of late delivery as described in the Purchase
and Sale Agreement, seven (7) business days prior to the Ex Works shipment from
Bedford, Massachusetts, USA and Okazaki, Japan.

9. Transferability of Warranty. Notwithstanding anything to the contrary in the
Agreement, including, without limitation restrictions on assignment and
transferability set forth in Section 16 of the Agreement, SPIRE hereby agrees
and consents to HOKU’s transfer of the limited warranty set forth in Attachment
B to the Agreement to a third party in connection with HOKU’s sale or transfer
of the Products to such third party, provided that SPIRE is consulted in
connection with the installation of the Products at such third party’s facility.

 

HOKU Initials & Date: DS     SPIRE Initials & Date: RWLF



--------------------------------------------------------------------------------

10. Miscellaneous. This Amendment shall be governed by the laws of The
Commonwealth of Massachusetts, without giving effect to its conflicts of laws
principles, and shall in all cases be construed as a whole, according to its
fair meaning, and not strictly for or against either of the Parties. This
Amendment may be separately executed in counterparts, including counterparts by
facsimile, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The Parties agree
to maintain the strict confidentiality of all of the terms and conditions of
this agreement, except such terms and conditions may be disclosed to attorneys,
tax advisors, or accountants of any Party, or to the extent required by law,
including, without limitation, the Securities Exchange Act of 1934, the
Securities Act of 1933, and in each case, the rules promulgated thereby, and as
amended. This Amendment together with the Agreement constitute the entire
agreement between the Parties concerning the subject matter hereof, and
expressly supersede all prior oral and written discussions and agreements
between the Parties in such respect. This Agreement shall not be modified or
amended except by an instrument in writing signed by both Parties.

11. Potential Re-Sale of Products. HOKU has requested that Spire seek a re-sale
offer of the Products and Spire will do so to the best of its ability, however,
Spire has no obligation to make a re-sale for the Products nor does HOKU have
any obligation to accept a re-sale offer from Spire.

[Signature Page Follows]

 

HOKU Initials & Date: DS     SPIRE Initials & Date: RWLF



--------------------------------------------------------------------------------

In Witness Whereof, HOKU and SPIRE have executed this Amendment No. 1 as of the
date first set forth above.

 

“SPIRE”    “HOKU” Spire Corporation    Hoku Scientific, Inc. By:  

/s/ R.W. LaFavre

   By:  

/s/ Dustin Shindo

Name:   R.W. LaFavre    Name:   Dustin Shindo Title:   Chief Operating Officer
   Title:   CEO